Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claimed feature directed to wherein the selected video and the other video are captured by different cameras, among the cameras, capturing images of different areas, respectively, and wherein if the metadata analysis unit recognizes that the object ID from metadata of the selected video and the object ID from metadata of the other video are not the same, the screen unit initially displays in a split screen a composite video of the selected video and the other video, and subsequently, displays in a single screen only the other video when the event in the selected video stops., along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Devaux (US 2015/0264296) in paragraph [0150] describes “Based on historical data it can be possible to predict with some probability of being correct, which scene an object will enter after leaving a previous scene. Such predictions can aid in re-pointing video capture devices ahead of time, alerting operators, and/or assigning video feeds to monitors. Use of predictions in such ways can be based at least in part on the confidence level assigned to the predictions.”. However, Devaux does not disclose wherein the selected video and the other video are captured by different cameras, among the cameras, capturing images of different areas, respectively, and wherein if the metadata analysis unit recognizes that the object ID from metadata of the selected video and the object ID from metadata of the other video are not the same, the screen unit initially displays in a split screen a composite video of the selected video and the other video, and subsequently, displays in a single screen only the other video when the event in the selected video stops., alone or in combination with other prior art of record.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485